 1
 2                                                                                    FILED IN THE
                                                                                  U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                           Oct 24, 2018
                                                                                 SEAN F. MCAVOY, CLERK
 5                        UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON

 7
     LISA P.,                                        No. 1:18-CV-3043-JTR
 8
 9                 Plaintiff,                        ORDER GRANTING STIPULATED
10                                                   MOTION FOR REMAND
                          v.                         PURSUANT TO SENTENCE FOUR
11                                                   OF 42 U.S.C. § 405(g)
     COMMISSIONER OF SOCIAL
12   SECURITY,
13
                   Defendant.
14
15
16         BEFORE THE COURT is the parties’ stipulated motion to remand the
17   above-captioned matter to the Commissioner for additional administrative
18   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 16.
19   Attorney D. James Tree represents Plaintiff; Special Assistant United States
20   Attorney Jeffrey E. Staples represents Defendant. The parties have consented to
21   proceed before a magistrate judge. ECF No. 5. After considering the file and
22   proposed order, IT IS ORDERED:
23         1.     The parties’ Stipulated Motion for Remand, ECF No. 16, is
24   GRANTED. The above-captioned case is REVERSED and REMANDED to the
25   Commissioner of Social Security for further administrative proceedings pursuant to
26   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge
27   (ALJ) will hold a de novo hearing and issue a new decision with regard to
28   Plaintiff’s applications for benefits under the Social Security Act.

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1         The parties stipulate that although the ALJ correctly determined Plaintiff
 2   could not work in coordination with coworkers and could have only occasional
 3   contact with supervisors, the jobs on which the ALJ relied at step five of the
 4   sequential evaluation process could not be performed by someone with those
 5   limitations. ECF No. 16 at 2. Therefore, the parties agree that, on remand, the
 6   ALJ shall reevaluate whether Plaintiff could perform any jobs existing in
 7   significant numbers in the national economy given her particular constellation of
 8   limitations.
 9         2.       Judgment shall be entered for PLAINTIFF.
10         3.       Plaintiff’s Motion for Summary Judgment, ECF No. 12, is
11   STRICKEN AS MOOT.
12         4.       Defendant’s Motion for an Extension of Time, ECF No. 14, is
13   DENIED AS MOOT.
14         5.       An application for attorney fees may be filed by separate motion.
15         The District Court Executive is directed to enter this Order, forward copies
16   to counsel, and CLOSE THE FILE.
17         DATED October 24, 2018.
18
19                                 _____________________________________
                                             JOHN T. RODGERS
20                                  UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
